         Case 3:19-cr-00171-VLB Document 1 Filed 06/26/19 Page 1 of 3




                                 DISTRICT OF CONNECTICUT
                                      ìi ,i' ; il!, î-a Li: I I
 LTNITEDSTATESOFAMERICATj:,,                                                 O.3:19CRllt(VLB)
                                     t " 1.,',,;irìi i
                                         l'".' t:   'l
                V.
                                                     "i
                                               "tt        "
 CzuSPIN ABAzuENTOS                                           18 U.S.C. S 1347
                                                              (Health Care Fraud)


                                         INFORMATION

       The United States Attorney charges:

                                         COUNT ONE
                                       (Health Care Fraud)

                                            Introduction

       At all relevant times to this Information:

       1.     The defendant, CRISPIN ABAzuENTOS ("ABAzuENTOS"), was licensed bythe

State of Connecticut to practice medicine as a physician. ABARIENTOS was also the owner and

sole practitioner of Middlesex Rheumatology, LLC, a medical practice located at 80 East Main

Street in Middletown, Connecticut, which specialized in the diagnosis and treatment of arthritis,

autoimmune diseases, and related conditions.

       2.     The Connecticut Medicaid program was a health care benefit program in which

medical benefltts, items, and services were provided              to   Medicaid beneficiary patients in

Connecticut. The Connecticut Medicaid program was jointly funded by the State of Connecticut

and the United States government. In Connecticut, Medicaid was administered by the State of

Connecticut's Department of Social Services.
            Case 3:19-cr-00171-VLB Document 1 Filed 06/26/19 Page 2 of 3



                                               Manner and Means

           7.      In   furtherance   of the   above scheme and artifice       to defraud, ABAzuENTOS
committed the following acts:

           8.      From September 2013 through January 2018, ABAzuENTOS submitted and

caused the submission         of fraudulent claims to the Medicaid program for Remicade purportedly

provided to Medicaid beneficiary patients. By submitting these false claims for Remicade to

Connecticut Medicaid, ABAzuENTOS obtained quantities of Remicade for his practice to which

he was not entitled.

           9.      In order to substantiate the fraudulent claims being made to Connecticut Medicaid

on behalf of the Medicaid benef,rciary patients, ABAzuENTOS routinely completed prior

avthorization forms falsely claiming that Remicade was "medically necessary" to treat the

patient's medical conditions, and once prior authorization was granted                    by Medicaid,
ABAIRENTOS would then write prescriptions for Remicade in the patient's name, which caused

Caremark to deliver quantities of Remicade to Middlesex Rheumatology for use in the Medicaid

patient.

           10.     These fraudulent claims resulted            in a   loss   to the Medicaid program   of

approximately      $8   94,789. 00.

                                          Execution of the Scheme

           11.     In or about August of       201.4 through   August of 2015, ABARIENTOS knowingly

and   willfully   executed and attempted to execute the above-described scheme and arlifice to defraud

and to obtain, by means of materially false and fraudulent pretenses, representations, and promises,

money and property owned by and under the custody and control of the Connecticut Medicaid

program, a "health care benefit program" as dehned in Title 18, United States Code, Section 24(b),



                                                        a
                                                        J
          Case 3:19-cr-00171-VLB Document 1 Filed 06/26/19 Page 3 of 3



in connection with the delivery of and payment for health care benefits, items, and services.

Specifically, otì or about August 74, 2014, ABAzuENTOS provided a consultation to a new

patient, L.4., who complained of joint pain. ABARIENTOS's treatment plan at the time was to

prescribe an oral pain medication, x-rays, and bloodwork. However, two weeks later, without an

intervening consultation with L.4., ABARIENOTS submitted to Connecticut Medicaid a Drug

Prior Authoization Request Form completed with L.A.'s name, Medicaid ID number,                and

birthdate, purporting to request Remicade dosing for up to 12 months as "medically necessary" for

L.A.'s treatment. One day later, on or about August 27,2014, ABAzuENTOS submitted           a claim

for Remicade on behalf of patient L.A. to Connecticut Medicaid, which authorized the dispensing

of (and which   Caremark,    in turn, did    dispense) approximately $37,698.00   of   Remicade to

Middlesex Rheumatology over the next 10 months for the treatment of L.4., even though L.A.

ceased treatment   with ABARIENTOS within weeks of L.A.'s first August 2014 visit and L.A.

never received any treatment from ABARIENTOS with Remicade.

       All in violation of Title   18, United States Code, Section 1347.



                    OF             CA



JOHN      D
                v
          STATES




  UREN C
ASSISTANT UNITED STATES ATTORNEY




                                                   4
